DETAILED ACTION

This office action is in response to the preliminary amendment filed on 1/26/2022.  As directed by the amendment, no claims have been amended, claims 27-45 have been added, and no claims have been cancelled.  Thus, claims 26-45 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, lines 2 and 6-7 recites, “a reservoir configured to be filled with liquid dinitrogen tetroxide to a maximum fill level . . . such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir.”  It is unclear how to determine the metes and bounds of a “maximum fill level”.  If applicant’s reservoir shown in fig 6  of the drawings is filled to a maximum fill level at the very top of the spherical reservoir, the narrow-bore diffusion tube would not remain above the maximum fill level, but if a maximum fill level corresponds to merely a drop of liquid, almost any reservoir would be able to provide the claimed function. 
	Claims 27-42 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26 and 28-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rounbehler (2006/0180147) in view of Oborny et al (7,399,449) and Durbin (4,003,240).
Regarding claim 26, fig 2 of Rounbehler shows an apparatus (200) (device) with a reservoir (235) (permeation cell) configured to be filled with liquid dinitrogen tetroxide (N2O4) (236) (para [0032]); a diffusion tube (237) (gas permeation tube) disposed within the reservoir (235) (para [0034]); and a conversion cartridge (240) (NO generation cartridge) fluidically coupled to a second end of the diffusion tube (237), the conversion cartridge (240) configured to convert nitrogen dioxide to nitric oxide (para [0035]).
Rounbehler does not disclose the reservoir configured to be filled with liquid dinitrogen tetroxide to a maximum fill level and having a gas space configured to be filled with gaseous nitrogen dioxide; a narrow-bore diffusion tube fluidically coupling the gas space of the reservoir to an exterior of the reservoir, a first end of the narrow-bore diffusion tube protruding into the reservoir such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir.
However, Oborny teaches a diffusion device including a reservoir including a  porous reservoir (11), wherein the porous reservoir (11) is configured to be filled with a liquid to a maximum fill level (up to the maximum level of the porous reservoir) and the reservoir also including a gas space (12) (headspace cavity) configured to be filled with a gas (an equilibrium vapor), a narrow-bore diffusion tube (13) (diffusion channel) fluidically coupling the gas space (12) of the reservoir to an exterior of the reservoir (to provide a controlled diffusion of vapor), a first end of the narrow-bore diffusion tube fluidically connected to the reservoir such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir (porous reservoir (11) is configured to immobilize the liquid, and therefore prevents wicking of the liquid in the into the diffusion channel) (col 4, ln 27-41).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the gas permeation tube of Rounbehler with a gas permeation device including a reservoir configured to be filled with a liquid to a maximum fill level and having a gas space configured to be filled with gaseous nitrogen dioxide; a narrow-bore diffusion tube fluidically coupling the gas space of the reservoir to an exterior of the reservoir, a first end of the narrow-bore diffusion tube fluidically connected to the reservoir, and the reservoir including a porous reservoir to immobilize the liquid such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir as taught by Oborny, as this would be a simple substitution of one known prior art element for another in other in order to add small amounts of a vapor to a gas stream, as the use of a diffusion tube in fluid communication with a gas space in a reservoir, the reservoir including to provide a known diffusion rate of a vapor is known in the art (see Oborny, col 2, In 11-22, “one dynamic method to generate vapor standards is to use the diffusion of vapor through a capillary to add small amounts of the vapor to a flowing gas stream.”), and it appears that the modified Rounbehler's device would perform equally well using a diffusion channel with an open end in contact with a gas space over a porous reservoir containing a liquid.
The now-modified Rounbehler’s device does not disclose the first end of the narrow-bore diffusion tube protruding into the reservoir.
However, Durbin in the figure teaches a device for administering a precise
 amount of a vapor including a reservoir (2) (bottle) containing a fluid (4) (liquid) and a tube (16) (outlet pipe) tube fluidically coupling a gas space of the reservoir (2) to an exterior of the reservoir (2) and a first end of the narrow-bore diffusion tube protruding into the reservoir (2) and having an open end in direct contact with the gas space directly over a liquid surface (4) (col 2, In 6-31) (col 2, ln 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the narrow bore diffusion tube of modified Rounbehler so that the first end of the narrow-bore diffusion tube protruding into the reservoir as taught by Durbin, as it would be a combination of known prior art elements to yield predictable results, as the feature of having the narrow bore diffusion tube protrude into the reservoir is known to allow saturated gas to enter the diffusion tube and to precisely control the concentration of gas exiting the narrow bore diffusion tube (Durbin, abstract).
Regarding claim 28, the modified Rounbehler’s reference discloses a narrow-bore diffusion tube.
Rounbehler does not disclose that the narrow-bore diffusion tube is a capillary.
However, Oborny teaches a diffusion device and teaches that one dynamic method is to use the diffusion of vapor through a capillary to add small amounts of the vapor to a flowing gas stream (col 2, ln 9-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the narrow-bore diffusion tube to be a capillary as taught by Oborny in order to allow diffusion of vapor though a narrow-more diffusion tube comprising a capillary to add small amounts of the vapor to a flowing gas stream at a known vapor concentration (Oborny, col 2, ln 9-23).
Regarding claim 29, the modified Rounbehler’s reference discloses a length of the narrow-bore diffusion tube, a diameter of the narrow-bore diffusion tube, and a temperature of the reservoir define a rate at which nitrogen dioxide diffuses from the reservoir (the mass transfer rate is determined by the source temperature and the cross-sectional area and length of the narrow-bore diffusion tube (13)) (Oborny, col 4, ln 42-45).
Regarding claim 30, the modified Rounbehler’s reference discloses a length of the narrow-bore diffusion tube, a diameter of the narrow-bore diffusion tube, and a temperature of the reservoir define a rate at which the conversion cartridge produces nitric oxide (the mass transfer rate of nitrogen dioxide is determined by the source temperature and the cross-sectional area and length of the narrow-bore diffusion tube (13) (Oborny, col 4, ln 42-45), and therefore affects the mass transfer rate of nitrogen dioxide entering the conversion cartridge (240), which in turn defines a rate at which the conversion cartridge produces nitric oxide (Rounbehler, para [0027]).
Regarding claim 31, Rounbehler discloses a patient interface (mask or cannula) fluidically coupled to the conversion cartridge (240) and configured to deliver nitric oxide to a patient (para [0024]).
Regarding claim 32, Rounbehler discloses the reservoir (235) is filled with liquid dinitrogen tetroxide (para [0026]).
Regarding claim 33, the modified Rounbehler’s reference discloses the reservoir (11, 12 of Oborny) is filled with liquid dinitrogen tetroxide (in porous reservoir (11 of Oborny)) in equilibrium with gaseous nitrogen dioxide in the gas space (headspace cavity (12 of Oborny) provides an equilibrium vapor) (Oborny, col 4, ln 29-33).
Regarding claim 34, Rounbehler discloses a pump (205) (air pump) configured to deliver a controlled concentration of nitric oxide in air from the conversion cartridge (240) to a patient (concentration if nitric oxide can be controlled by air flow rate through flow meter (220) (para [0024]).
Regarding claim 35, Rounbehler discloses a source of oxygen-containing gas (230) (second air flow) configured to mix with nitric oxide leaving the conversion cartridge (240) (nitric oxide leaving conversion cartridge (240) in first flow (225) combines with source of oxygen-containing gas (230) to flow (247)) (para [0028]).
Regarding claim 36, Rounbehler discloses the conversion cartridge (240) includes a surface-activated material (silica gel) wetted with an antioxidant (absorbic acid) (para [0013]).
Regarding claim 37, Rounbehler discloses the conversion cartridge (240) includes a surface-activated material (silica gel) wetted with a non-toxic antioxidant (absorbic acid) (para [0013]).
Regarding claim 38, Rounbehler discloses the conversion cartridge (240) includes a surface-activated material (silica gel) wetted with at least one of vitamin C or vitamin E (absorbic acid is vitamin C) (para [0013]).
Regarding claim 39, Rounbehler discloses the cartridge (240) is configured to be fluidically coupled to a ventilator such that the ventilator can deliver nitric oxide to a patient (nitric oxide gas mixture can be delivered to a patient using a ventilator) (para [0024]).
Regarding claim 40, Rounbehler discloses a heater configured to control a temperature of the reservoir (235), a rate at which nitrogen dioxide leaves the narrow-bore diffusion tube being based on a temperature of the reservoir (235) (reservoir (235) includes a region that is temperature controlled to maintain a temperature of approximately 40°C, and therefore includes a heater to allow the temperature to be controlled at a temperature above ambient) (para [0026]).
Regarding claim 41, modified Rounbehler discloses a reservoir containing liquid dinitrogen tetroxide (Rounbehler, para [0024]).
Modified Rounbehler does not disclose the reservoir contains less than 10 ml of liquid dinitrogen tetroxide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reservoir of modified Rounbehler to contain less than 10 ml of liquid dinitrogen tetroxide, as it has been held that changes in size and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, optimizing size of the reservoir and amount of liquid dinitrogen tetroxide in the reservoir by routine experimentation would have been an obvious modification to allow the device to be portable (Rounbehler, para [0030]) and allow the device to have a sufficient amount of liquid dinitrogen tetroxide to provide a steady flow of NO gas (Rounbehler, para [0028]).
Regarding claim 42, Rounbehler discloses the apparatus is portable (para [0030]).
Regarding claim 43, Rounbehler discloses a device whose ordinary use discloses a method comprising the steps of diffusing a nitrogen dioxide-containing gas through a permeation tube (237) (gas permeation tube) and from a reservoir (235) (gas permeation cell) containing liquid dinitrogen tetroxide (para [0026]); and converting the nitrogen dioxide into nitric oxide (para [0027]).
Rounbehler does not disclose diffusing the nitrogen dioxide-containing gas through a narrow-bore tube and from a reservoir containing liquid dinitrogen tetroxide, the narrow-bore tube protruding into the reservoir such that an end of the narrow-bore tube remains above the liquid dinitrogen tetroxide regardless of orientation of the reservoir.
However, Oborny teaches a diffusion device including a reservoir including a  porous reservoir (11), wherein the porous reservoir (11) is configured to be filled with a liquid to a maximum fill level (up to the maximum level of the porous reservoir) and the reservoir also including a gas space (12) (headspace cavity) configured to be filled with a gas (an equilibrium vapor), a narrow-bore diffusion tube (13) (diffusion channel) fluidically coupling the gas space (12) of the reservoir to an exterior of the reservoir (to provide a controlled diffusion of vapor), a first end of the narrow-bore diffusion tube fluidically connected to the reservoir such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir (porous reservoir (11) is configured to immobilize the liquid, and therefore prevents wicking of the liquid in the into the diffusion channel) (col 4, ln 27-41).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the gas permeation tube of Rounbehler with a gas permeation device including a reservoir configured to be filled with a liquid to a fill level and having a gas space configured to be filled with gaseous nitrogen dioxide; a narrow-bore diffusion tube fluidically coupling the gas space of the reservoir to an exterior of the reservoir, a first end of the narrow-bore diffusion tube fluidically connected to the reservoir, and the reservoir including a porous reservoir to immobilize the liquid such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir as taught by Oborny, as this would be a simple substitution of one known prior art element for another in other in order to add small amounts of a vapor to a gas stream, as the use of a diffusion tube in fluid communication with a gas space in a reservoir, the reservoir including to provide a known diffusion rate of a vapor is known in the art (see Oborny, col 2, In 11-22, “One dynamic method to generate vapor standards is to use the diffusion of vapor through a capillary to add small amounts of the vapor to a flowing gas stream.”), and it appears that the modified Rounbehler's device would perform equally well using a diffusion channel with an open end in contact with a gas space over a porous reservoir containing a liquid.
The now-modified Rounbehler’s device does not disclose the first end of the narrow-bore diffusion tube protruding into the reservoir.
However, Durbin in the figure teaches a device for administering a precise
 amount of a vapor including a reservoir (2) (bottle) containing a fluid (4) (liquid) and a tube (16) (outlet pipe) tube fluidically coupling a gas space of the reservoir (2) to an exterior of the reservoir (2) and a first end of the narrow-bore diffusion tube protruding into the reservoir (2) and having an open end in direct contact with the gas space directly over a liquid surface (4) (col 2, In 6-31) (col 2, ln 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the narrow bore diffusion tube of modified Rounbehler so that the first end of the narrow-bore diffusion tube protruding into the reservoir as taught by Durbin, as it would be a combination of known prior art elements to yield predictable results, as the feature of having the narrow bore diffusion tube protrude into the reservoir is known to allow saturated gas to enter the diffusion tube and to precisely control the concentration of gas exiting the narrow bore diffusion tube (Durbin, abstract).
Regarding claim 44, Rounbehler discloses controlling a temperature of the reservoir (235) to control a rate at which nitrogen dioxide- containing gas diffuses through the narrow-bore tube (237 of Rounbehler, 13 of Oborny) (permeation tube (237 of Rounbehler) is designed to release nitrogen dioxide at a steady rate such that the gas stream leaving the permeation tube (237 of Rounbehler), and temperature is controlled to maintain the temperature of the reservoir (235 of Rounbehler) to control the concentration of nitric oxide delivered to the patient) (Rounbehler, para [0026]).
Regarding claim 45, the modified Rounbehler’s references discloses altering an orientation of the reservoir (235 of Rounbehler, 10,11, of Oborny) (system can be made portable (Rounbehler, para [0030]), and therefore the orientation of the reservoir can be changed as the device is moved); and continue to diffuse the nitrogen dioxide-containing gas after altering the orientation of the reservoir (liquid is immobilized in the porous reservoir (11 of Oborny) to prevent wicking of the liquid in the narrow-bore diffusion channel and therefore the nitrogen dioxide-containing gas can continue to be diffused after altering the orientation of the reservoir (Oborny, col 4, ln 34-40).
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rounbehler, Oborny et al, and Durbin as applied to claim 26 above, and further in view of Roorda et al (5,972,369).
Regarding claim 27, modified Rounbehler discloses a narrow-bore diffusion tube.
Modified Rounbehler does not disclose the narrow-bore diffusion tube is impermeable to gaseous nitrogen dioxide.
However, Roorda in fig 3 teaches a diffusion controller (45) including a capillary channel (15’’) (col 12, ln 15-21), wherein system is made of materials that are impearmeable and non-porous (col 5, ln 49-53), and wherein the capillary channel can be made of am impermeable material such as stainless steel or titanium (col 6, ln 22-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the narrow-bore diffusion tube to be made of a material that is impermeable to gaseous nitrogen dioxide., such as stainless steel or titanium, as taught by Roorda, so that migration of fluids and ingredients into or out of the system through the impermeable material is so low as to have substantially no adverse impact on the function of the system (Roorda, col 3, ln 28-22).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-34, 38, 40, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 22 of U.S. Patent No. 10,780,241 in view of Oborny et al. 
Regarding claim 26, U.S. Patent claim 1 differs from application claim 26 in the following respect:
Application claim 26
U.S. Patent claim 1
An apparatus, comprising: 

(1) a reservoir configured to be filled with liquid dinitrogen tetroxide to a maximum fill level and having a gas space configured to be filled with gaseous nitrogen dioxide; 

(2) a narrow-bore diffusion tube fluidically coupling the gas space of the reservoir to an exterior of the reservoir, a first end of the narrow-bore diffusion tube protruding into the reservoir such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir; 

(3) and a conversion cartridge fluidically coupled to a second end of the narrow-bore diffusion tube, the conversion cartridge configured to convert nitrogen dioxide into nitric oxide.
1. An apparatus comprising: 

a diffusion tube including: 

(1) a reservoir configured to contain liquid dinitrogen tetroxide (N2O4) and having a gas space configured to be filled with gaseous nitrogen dioxide (NO2) in equilibrium with the NO2 when the reservoir contains the liquid N2O4; 
and a conduit constructed of a material impermeable to the gaseous NO.sub.2 extending into the gas space of the reservoir, 

the conduit defining (2) a narrow bore capillary tube having a first end in direct contact with the gas space directly over a surface of the liquid N2O4, 

a diffusion rate of the gaseous Nub.2 from the diffusion tube being constant and defined by a diameter and a length of the narrow bore capillary tube if temperature remains constant; 
(3) coupled to a second end of the narrow bore capillary tube, the conversion cartridge configured to convert the gaseous NO2 into gaseous nitric oxide (NO); 

and a patient interface coupled to the conversion cartridge and configured to deliver the gaseous NO to a patient.


	U.S. Patent claim 1 does not disclose the reservoir configured to be filled with liquid dinitrogen tetroxide to a maximum fill level such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir.
Oborny teaches a diffusion device including a reservoir including a  porous reservoir (11), wherein the porous reservoir (11) is configured to be filled with a liquid to a maximum fill level (up to the maximum level of the porous reservoir) and the reservoir also including a gas space (12) (headspace cavity) configured to be filled with a gas (an equilibrium vapor), a narrow-bore diffusion tube (13) (diffusion channel) fluidically coupling the gas space (12) of the reservoir to an exterior of the reservoir (to provide a controlled diffusion of vapor), a first end of the narrow-bore diffusion tube fluidically connected to the reservoir such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir (porous reservoir (11) is configured to immobilize the liquid, and therefore prevents wicking of the liquid in the into the diffusion channel) (col 4, ln 27-41).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reservoir of U.S. Patent claim 1 by providing a porous reservoir configured to be filled with a liquid to a maximum fill level at the top of the porous reservoir, wherein the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir because the liquid is immobilized in the porous reservoir, as taught by Oborny in order to prevent wicking of the liquid into the narrow-bore diffusion tube (Oborny, col 4, ln 34-37).
	Regarding claims 27-34, 38, and 40, U.S. Patent claims 1, 4, and 22 disclose the limitations of application claims 27-34, 38, and 40.
	Regarding claim 43, U.S. Patent claim 1 disclose a device whose ordinary use includes the method steps of application claim 43 as follows:

Application claim 43
U.S. Patent claim 1
A method, comprising: 

(1) diffusing a nitrogen dioxide-containing gas through a narrow-bore tube 

(2) and from a reservoir containing liquid dinitrogen tetroxide, 

(3) the narrow-bore tube protruding into the reservoir such that an end of the narrow-bore tube remains above the liquid dinitrogen tetroxide regardless of orientation of the reservoir; 

(4) and converting the nitrogen dioxide into nitric oxide.

1. An apparatus comprising: 

a diffusion tube including: 

(2) a reservoir configured to contain liquid dinitrogen tetroxide (N2O4) and having a gas space configured to be filled with gaseous nitrogen dioxide (NO2) in equilibrium with the NO2 when the reservoir contains the liquid N2O4; 
and (3) a conduit constructed of a material impermeable to the gaseous NO.sub.2 extending into the gas space of the reservoir, 

(1) the conduit defining a narrow bore capillary tube having a first end in direct contact with the gas space directly over a surface of the liquid N2O4, 

a diffusion rate of the gaseous Nub.2 from the diffusion tube being constant and defined by a diameter and a length of the narrow bore capillary tube if temperature remains constant; coupled to a second end of the narrow bore capillary tube, 

(4) the conversion cartridge configured to convert the gaseous NO2 into gaseous nitric oxide (NO); and a patient interface coupled to the conversion cartridge and configured to deliver the gaseous NO to a patient.


	Application claim 43 does not disclose an end of the narrow-bore tube remains above the liquid dinitrogen tetroxide regardless of orientation of the reservoir.
However, Oborny teaches a diffusion device including a reservoir including a  porous reservoir (11), wherein the porous reservoir (11) is configured to be filled with a liquid to a maximum fill level (up to the maximum level of the porous reservoir) and the reservoir also including a gas space (12) (headspace cavity) configured to be filled with a gas (an equilibrium vapor), a narrow-bore diffusion tube (13) (diffusion channel) fluidically coupling the gas space (12) of the reservoir to an exterior of the reservoir (to provide a controlled diffusion of vapor), a first end of the narrow-bore diffusion tube fluidically connected to the reservoir such that the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir (porous reservoir (11) is configured to immobilize the liquid, and therefore prevents wicking of the liquid in the into the diffusion channel) (col 4, ln 27-41).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reservoir of U.S. Patent claim 1 by providing a porous reservoir configured to be filled with a liquid to a maximum fill level at the top of the porous reservoir, wherein the first end of the narrow-bore diffusion tube remains above the maximum fill level regardless of orientation of the reservoir because the liquid is immobilized in the porous reservoir, as taught by Oborny in order to prevent wicking of the liquid into the narrow-bore diffusion tube (Oborny, col 4, ln 34-37).
	Regarding claim 44, U.S. Patent claim 22 disclose the limitations of application claim 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rounbehler et al (2006/0048779), Stenzler (2006/0207594) disclose devices to dispense nitric oxide, and Kimbell et al (5,156,334), Jappinen et al (4,998,431), Stymme et al (5,777,203), and Kertzman (3,521,865) disclose devices to diffuse known concentration of gas through a narrow-bore diffusion tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785